        Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 1 of 10



                          UNITED STATES DISRICT COURT

                            DISTRICT OF NEW HAMPSHIRE

                                                  )
Jay Redford                                       )
                                                  )
       Plaintiff                                  )
                                                  )
v.                                                )    Case No. 19-cv-1152-LM
                                                  )
United States of America                          )
Department of Housing and Urban                   )
Development                                       )
                                                  )
and                                               )
                                                  )
BLM Companies, LLC                                )
                                                  )
and                                               )
                                                  )
A-Son’s Construction, Inc.                        )
                                                  )
and                                               )
                                                  )
Bruce Clark                                       )
                                                  )
               Defendants                         )
                                                  )

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HIS OBJECTION TO
         DEFENDANT, BRUCE CLARK’S MOTION FOR SUMMARY JUDGMENT

       NOW COMES the plaintiff, by and through counsel, Thomas

Craig PA and, pursuant to F.R.C.P. Rule 56, hereby Objects to

defendant, Bruce Clark’s Motion for Summary Judgment, and in

support thereof says as follows:


                               STATEMENT OF FACTS

      This case involves injuries to Jay Redford as a result of

 slipping and falling on the cleared pathway on driveway of the

defendant, Unites States of America’ Department of Housing and

Urban Development’s premises located at 66 Spruce Road in

Bethlehem, New Hampshire.

       On   March   22,     2017,   the    plaintiff     was   lawfully     on   the

property located at 66 Spruce Road in Bethlehem, New Hampshire.

Gillian Scrimmer, a potential buyer of the premises located at

66    Spruce    Road,   had    become     stuck   in   snow    on   the   premises’

driveway.

                                           1
       Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 2 of 10



       Ms. Scrimmer had come over to plaintiff’s home locate at 54

Spruce Road, to ask him for a shovel so she could free her

vehicle that had become stuck in snow on the driveway of the

premises at issue.

       Plaintiff gave Ms. Scrimmer a shovel and then went over to

the premises with a bucket of sand to assist Ms. Scrimmer with

her vehicle.

       After Ms. Scrimmer’s vehicle was freed from the accumulated

snow in the driveway, plaintiff was walking down a snow blown

path on the side of the driveway when he slipped and fell on

ice, severely injuring his right quadriceps tendon.

       Defendant, Unites States of America’s Department of Housing

and Urban Development contracted with defendant, BLM Companies,

LLC, to perform property management duties on the premises at

issue during the sale of the premises which including snow and

ice removal.     BLM Companies, LLC, contracted with defendant, A-

Sons   Construction,    Inc.   was    the     snow    removal   sub-contractor

hired by the defendant BLM Companies, LLC, for the premise at

issue. (See paragraph 9 of defendant, BLM Companies, LLC’s and

A-Sons   Construction,    Inc.’s     Answer    to    the   Amended   Complaint,

attached as Exhibit A.)

       Prior to and at the time of the plaintiff’s fall, defendant

A-Sons Construction, Inc., had contracted with Bruce Clark to

provide snow clearing and treatment services for the premises at

issue. (See paragraph 10 Defendant BLM Companies, LLC’s, and A-

Sons   Construction,     Inc.’s    Answer     to     the   Amended   Complaint,

attached hereto as Exhibit A.)

                                   ARGUMENT

       The party moving for summary judgment has the burden of

showing that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law, and the reviewing court must consider the evidence in the

                                      2
       Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 3 of 10



light most favorable to the party opposing the motion, giving

the benefit of all favorable inferences that may be reasonably

drawn from the evidence. Concord Group Ins. Co's. v. Sleeper,

135 N.H. 67 (1991).


       In New Hampshire a duty arises if a person "could reasonably

foresee that their conduct would result in an injury to another or

if their conduct was not reasonable in light of the anticipated

risks..."     A duty of care is owed to those who are foreseeably

endangered by their conduct and with respect to those risks or

hazards whose likelihood made the conduct unreasonably dangerous.

Manchenton v. Auto Leasing Corp., 135 N.H. 298, 304 (1992).

       Owners and occupiers of land shall be governed by the test of

reasonable care under all the circumstances in the maintenance and

operation of their property:


       "'If the defendant could not reasonably foresee any injury as
       the result of his act, or if his conduct was reasonable in
       the light of what he could anticipate, there is no
       negligence, and no liability."

       The duty of defendant, Bruce Clark is the subject matter of

the motion for summary judgment.               Bruce Clark argues he did not

increase the risk of harm to the plaintiff on the premises.

Increasing the risk of harm is not part of the plaintiff’s case.

Plaintiff’s     case     involves    failure        to   remedy   a   dangerous

condition, not the creation of a dangerous condition.


       Mr. Clark also seeks summary judgment on the basis that it

has no duty to the plaintiff.                Whether or not a contractor in

this situation has a duty to the plaintiff has been the subject

matter of various Superior Court decisions going either way.


       A-Sons Construction, Inc., retained Bruce Clark to perform

snow    removal.    As    part      of       the   contract   between   A-Sons

Construction, Inc., and Mr. Clark, snow removal assignments were

sent to Mr. Clark. Regardless of how the defendant characterizes

the “arrangement” between himself and A-Sons Constriction, Inc.,

                                         3
        Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 4 of 10



A-Son’s    Construction,     Inc.,       hired     Mr.       Clark    to    perform     snow

removal and ice treatment on the premises at issue.


Bruce    Clark   argues    in     his    Motion     herein         that     he   “was      not

contractually     obligated       to     plow,     sand       or     salt   on    the      day

plaintiff fell.         He argues the unwritten contract between him

and A-Sons Construction, Inc., required work to be completed

only upon assignment of a work order.”                   This may have been so in

practice but it is contrary to the terms of the contract.                                  The

contract    attached     hereto    states        that    snow       removal      is   to    be

conducted “as needed” not “as directed”.                      Clearly, defendant, A-

Sons Construction, Inc., relied on Bruce Clark for snow plowing

and ice treatment on the premises at issue.

     A work order was requested on March 13, 2017.                          The work was

to be done on March 15, 2017.                The work order indicates the job

was completed on March 17, 2017.                   The work order provides in

part that “the property needs to be in show ready condition upon

departure.”       The    purpose        of   the   contract          was    to   keep      the

premises safe.          Therefore, it would seem obvious the phrase

“snow     removal”   includes       treatment           of    the     underlying        ice.

Otherwise, the purpose of the contract, to the keep the property

safe, would not be fulfilled.                The contract is not ambiguous. It

includes snow removal and treatment of ice to “all walkways,

driveway areas that snow was removed from to combat icing of

surfaces.” The work order called for snow removal and treatment

for ice from all cleared surfaces as needed.                          (See highlighted

copy of work order, attached hereto as Exhibit B).


     Defendant in his Motion herein provided photographs of the

work done on the premises on or before the plaintiff’s fall on

March 22, 2017.         The photographs provided by defendant show a

significant accumulation of snow on the premises in front of the

garage and on the driveway on the premises. (See photographs


                                             4
       Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 5 of 10



attached hereto as Exhibit C.)                  The only portion of the driveway

that was cleared to the surface on March 22, 2017, was a snow

blown path from the front of the residence to the driveway.                                     On

March 22, 2017, this path was frozen over with ice and partially

covered     with     snow.    The   rest       of     the      driveway      was    completely

covered with snow. (See plaintiff’s sworn answer to defendant,

BLM     Companies,        LLC’s          and        A-Sons       Construction,           Inc.’s

Interrogatory #6 attached hereto as Exhibit D.)


       While     defendant     relies      on       Judge      Kissinger’s         February     2,

2012 Order in the matter of Whippie et al. v. Randy Lubier, LLC

et al., Case No. 216-2015-CV-630, Hillsborough County Superior

Court, Northern District, it is of no avail to defendant.                                       On

the issue of duty of care, Judge Kissinger, at page of 8 of his

Order, ruled that the test under Sec. 324(a) of the Restatement

(second) of Torts is to determine if the defendant increased the

risk   of    harm     under    over       what      it     would     have     been      had    the

defendant      not    engaged       in    any        undertaking        at     all.       Judge

Kissinger held that the duty of care is imposed if the risk is

increased over what it would have been had the defendant not

engaged     in     the    undertaking          at     all.      (See    highlighted           copy

attached       hereto     Exhibit        E.)        (See      also     Bloom       v.   Casella

Construction,        Inc.,    Supreme      Court         of    New   Hampshire,         Belknap,

Case No. 2018-0425 (October 16, 2019).)


       In this case, while Mr. Clark did not remove all the snow

to the surface of the driveway, he did clear a narrow path near

the side of the driveway all the way down to the driveway’s

surface.       What he failed to do on that pathway was to properly

treat that path for ice accumulation.                           During the period March

20, 2017 through March 22, 2017 the temperature rose above and

below freezing, causing the snow near the pathway to thaw and

refreeze     on     the   driveway        surface.            (See   highlighted        weather


                                               5
        Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 6 of 10



records attached hereto as Exhibit F1.)              By not properly treating

the pathway on the side of the driveway for ice accumulation,

Bruce Clark increased the risk of risk of harm, causing the

plaintiff’s injury. (see photocopies of photographs dated March

15,    2017   attached     hereto   as   Exhibit     C,    and   March   23,    2017,

attached hereto as Exhibit G.)


       In     Shepard    v.    Keskian,       Case   No.     226-2017-CV-        567,

Hillsborough      County      Superior    Court,     Southern     District      (copy

attached hereto as Exhibit H). This case was an injury case in

which the plaintiff slipped and fell on an icy handicap ramp.

An issue in the case was whether the plowing contractor (KGL)

was liable to the plaintiff. Judge Colburn, in her May 9, 2017

decision, a copy of which is attached, stated:


       “Depending   on  how  the   New  Hampshire   Supreme  Court
       ultimately decides this issue, it is possible that the
       plaintiff could maintain a direct negligence action against
       KGL (the contractor).
       Although it may be possible for the plaintiff to seek to
       hold KGL directly liable for its own negligence, which
       would make KGL a joint tortfeasor, she has not.” (Italics
       theirs.)
       In Wright v. Brady Sullivan Properties and Hooksett Paving

Co.,    Inc.,    Case    No.     216,    2015-CV-57,       Hillsborough        County

Superior Court, Northern District (copy attached as Exhibit I).

This case was an injury case in which plaintiff slipped and fell

on an icy sidewalk on defendant’s premises.                      An issue in the

case was whether the plowing contractor (Hooksett Paving Co.,

Inc.) was liable.          Judge Ruoff, in his June 13, 2016 decision,

stated that the plaintiffs had the burden to prove the defendant

owed the plaintiffs a duty.          Judge Rouff stated at page 5:


       “Under   new  Hampshire            law, independent and  general
       contractors “should be            held to a general standard of

1
  The NOAA weather records are from the Plymouth Municipal
Airport, located in Plymouth, New Hampshire, which is the
closest geographical location to the premises at issue located
in Bethlehem, New Hampshire.
                                          6
        Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 7 of 10



     reasonable care for the protection of third parties who may
     be foreseeably endangered by the contractor’s negligence.”
     Russell v. Arthur Whitcomb, Inc., 100 N.H. 171, 173 (1956)
     (Emphasis added).   Thus as applied in this case, it would
     be reasonable to conclude that an ordinary person in
     Hooksett paving’s position “knowing what it knew or should
     have known” would anticipate that injuries were likely to
     result from a slip and fall if it neither cured the
     slippery conditions on the Property’s sidewalks, nor
     ensured an adequate supply of ice melt near the Property’s
     entrances.” --- Therefore, “[i]t is not unreasonable, or
     beyond the scope of foreseeability” to hold Hooksett Paving
     accountable for plaintiffs’ injuries if they were caused by
     Hooksett Paving’s negligent performance of its contract
     with Brady Sullivan.”    Judge Ruoff ruled at page 5: “the
     Court finds that it owed a duty to Mrs. Wright to perform
     those services adequately.      As such, the Court finds
     plaintiffs have stated a claim upon which relief may be
     granted.”
     In Schena v. Brooks Properties I, LLC, et al., Case No.

218-2015-CV-560, Rockingham County Superior Court (copy attached

as Exhibit J).            This case was an injury case in which plaintiff

slipped and fell in and icy parking lot.                        At issue in the case

was whether the plowing contractor (Brooks Landscape and Design

Corp.) was liable to the plaintiff.                       Judge Wageling, in her July

8,   2016,      decision         stated   at       page    6:   “Once     that     role    is

transferred         to    an    independent    contractor,       the      potential       tort

liability will be extended to the contractor as well.”


     In Riel v. JGE Enterprises, Inc., Case No. 216-2013-CV-114,

Hillsborough         County      Superior      Court,       Northern      District    (copy

attached as Exhibit K).               This case was an injury case in which

plaintiff slipped and fell on snow and ice in a parking lot

owned    by    the       City   of   Manchester.      At     issue   in    the   case     was

whether       the    defendant,      plowing       contractor     was     liable     to   the

plaintiff.          Defendant argued its sole duty was to perform its

contractual obligations to the City.                        It contended that it has

no duty to third parties such as the plaintiffs.                            Judge Brown,

in his June 7, 2013 decision, held at page 3:


     “One who voluntarily   assumes a duty thereafter has a duty
     to act with reasonable care.” Wallis v. Oxford Management
     Co., 137 N.H. 659(1993) (citing Restatement (Second) Torts
     sec. 323, 324 (1995)).    A failure to act with reasonable

                                               7
        Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 8 of 10



     care may create liability to third parties. Vandemark v.
     McDonald’s Corp., 153 H.H. 753, 757 (2006)(adopting
     Restatement (Second) Torts, sec. 324A (1965): “One who
     undertakes, gratuitously or for consideration, to render
     services to another which he should recognize as necessary
     for the protection of a third person or his things, is
     subject to liability to the third person for physical harm
     resulting from his failure to exercise reasonable care to
     protect his undertaking … .”)
     Here, JGE voluntarily entered into a contractual agreement
     with the City of Manchester to perform snow removal
     services   during  the   winter   months.     The  contract
     contemplated risks of harm, thus confirming the foreseeable
     use by third parties and the potential for injuries to
     those third parties. Accordingly, JGE subjected itself to
     liability to users of the parking lot for physical harm
     resulting from its failure to exercise reasonable care in
     keeping the parking lost clear of snow and ice.
     The Court finds, therefore, that JGE owed the plaintiff’s a
     duty of reasonable care in maintaining the parking lot.
     The defendant’s motion is DENIED.”
     Defendant, Bruce Clark states in his Motion herein that he

was not asked to return to the premises prior to March 22, 2017.

Mr. Clark was sent work order no. 03623655 to return to the

premises after the March 13, 2017 work order.                 (See highlighted

portion of Exhibit F, attached hereto.) Photographs taken of the

same area on March 23, 2017, ostensibly by the defendant, Bruce

Clark, show an appreciable accumulation of snow on the driveway

in of the premises at issue.                More to the point, there was

enough visible snow on the driveway on March 23, 2017 to cause

Ms. Scrimmer’s vehicle to become stuck in snow on the premises’

driveway on March 22, 2017.

     Based upon the foregoing, this case is not ripe for summary

judgment.      Discovery is still continuing.           Plaintiff is entitled

to take the defendants’         depositions and prove his claims of

negligence.       The   depositions        have   not   yet   been   scheduled.

Discovery has just begun and does not close until February 5,

2021.

     Lastly while summary judgment can at times be a useful

avenue    to   eliminate   baseless    claims      from   costly     litigation,

trial courts must be wary of its application.                      While it is


                                       8
     Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 9 of 10



effective    in     written        contract    or    debt    cases,     it     is    less

effective in tort cases where there are generally more disputed

issues of fact.          Although the statute is designed to reduce

unnecessary trial, it is not intended that deserving litigants

be cut off from their day in court. Iannelli v. Burger King

Corp., 145 N.H. 190, 192 (2000).

                                      CONCLUSION

     Based upon the foregoing there is clearly a genuine issue of

material    fact    regarding       (1)   defendant’s       duty   of   care    to    the

plaint,    (2)     whether    he    undertook       to   render    services     at    the

premises at issue, (3) whether defendant’s conduct increased the

risk of danger on the premises at issue, and (4) whether defendant

was responsible for treating ice on the premises at issue.                              A

genuine issue of fact exists as to whether the plaintiff could

also rely on Mr. Clark’s contractual duties as well. Summary

judgment in favor of the defendant, Bruce Clark is, therefore,

inappropriate.


     WHEREFORE, plaintiff prays this Court:

A.   Deny    the     defendant,        Bruce    Clark's      Motion     for     Summary

Judgment.

B.   For such further relief as may be just and necessary.




                                               Respectfully submitted,

                                               /S/ James E. Fiest
                                               James E. Fiest, Esquire
                                               NH Bar ID: 10230
                                               Thomas Craig, PA
                                               99 Stark Street
                                               Manchester, NH 03106
                                               (603) 622-1900

                                          Counsel for the Plaintiff

Dated: June 2, 2020




                                           9
     Case 1:19-cv-01152-LM Document 43-1 Filed 06/02/20 Page 10 of 10



                      CERTIFICATION OF SERVICE

     I hereby certify that the forgoing pleading has been served
electronically by ECF upon Christopher J. Poulin, Esquire,
Michael T. McCormack, Esquire, Lawrence B. Gormley, Esquire, and
Clara E. Lyons, Esquire, counsel of record.


DATE: June 2, 2020                  By: /S/ James E. Fiest
                                       James E. Fiest, Esquire
                                       NH Bar ID: 10230




                                    10
